Citation Nr: 1636646	
Decision Date: 09/19/16    Archive Date: 09/27/16

DOCKET NO.  11-33 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD), depression, anxiety, and a sleep disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran-Appellant


ATTORNEY FOR THE BOARD

W. Ripplinger, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 7, 2010, to September 9, 2010.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a September 2011 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

In support of this claim, the Veteran testified at a videoconference hearing in June 2013 before the undersigned Veterans Law Judge (VLJ) of the Board.  The hearing transcript has been associated with the claims file, so is of record.  

The Board issued a decision in December 2014 denying this claim, and in response the Veteran appealed to the United States Court of Appeals for Veterans Claims (Court/CAVC).  In September 2015 the Court granted a Joint Motion for Remand (JMR) filed by the parties, vacating the Board's decision denying this claim and remanding the claim to the Board for further development and readjudication in compliance with directives specified.  To comply with this Order, the Board in turn remanded the claim to the Agency of Original Jurisdiction (AOJ) in January 2016.

The appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is necessary to locate potential records not of record and to provide an additional VA examination.  The claims file currently contains St. Cloud VA Medical Center (VAMC) records  from October 25, 2010, through December 23, 2011, and February 5, 2014, through April 13, 2016.  It is unclear whether the AOJ has attempted to obtain treatment records from the intervening period (December 23, 2011, through February 5, 2014).  Thus, the AOJ must attempt to obtain records from this period.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

In addition, the Veteran stated in April 2016 that he planned to continue his mental health care outside VA.  Thus, the Veteran should be given an opportunity to provide any records of private treatment or authorize VA to obtain them.  See 38 U.S.C.A. § 5103A(b) (West 2015).  

Finally, the January 2016 Remand  directed the AOJ to provide a VA medical examination that addressed the Veteran's current psychiatric diagnoses and confirmed whether any diagnosis was related to service.  At a March 2016 examination scheduled to comply with this instruction, the examiner was unable to complete the diagnostic interview because the Veteran's mood declined such that he was escorted to the Mental Health Triage nurse.  Because it lacks complete diagnoses and an analysis of any potential nexus between the Veteran's disorder(s) and his service, the VA examination is insufficient and does not fulfill the requirements outlined in the Board's Remand.  Accordingly, an examination should be provided on remand that conforms to the Board's January 2016 directions.  See Stegall v. West, 11 Vet. App 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and afford him the opportunity to identify or submit all private treatment received, to include any private treatment following his April 2016 statement.  Based on his response, the AOJ must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  All efforts to procure the records must be documented in the claims file. 

Obtain the records of all relevant treatment the Veteran has received at the local VAMC in St. Cloud, including any records from the period between December 23, 2011, and February 5, 2014.  Associate these records with the claims file, either the physical or virtual (paperless) portion of it.  Also document all efforts to obtain these additional records and appropriately notify the Veteran if unable to obtain them.  38 C.F.R. § 3.159(c)(2) and (e)(1).

2.  After receiving all additional records, schedule the Veteran for another VA psychiatric examination.  Once the Veteran has been examined and the claims file reviewed, the examiner is asked to:

a)  Confirm the existence of all acquired psychiatric disorders, making specific findings regarding whether the Veteran meets the criteria for a diagnosis of PTSD, depression, anxiety, and/or a sleep disorder. 

b)  For all mental disorders confirmed to exist, the examiner is asked to then determine the likelihood (very likely, as likely as not, or unlikely) they are related or attributable to the Veteran's military service from July 7, 2010, to September 9, 2010, especially insofar as whether they are the result of any alleged stressor such as purportedly witnessing the physical abuse of another trainee and accompanying that trainee to the hospital in August 2010.  See December 2010 VA treatment record (where Veteran reported he had mental health distress from "the death of a fellow soldier"); April 2011 VA treatment record (detailed description of alleged stressor and report he does not know whether the fellow soldier "survived the bacterial meningitis"); June 2011 statement from Veteran (reporting he did not know if fellow soldier was diagnosed with any disease); June 2013 hearing testimony beginning on page 5.

It is essential the examiner provide explanatory rationale when responding, preferably citing to evidence in the file supporting the responses and concluding opinions.  If the examiner unable to respond without resorting to mere speculation, then indicate this but also, more importantly, discuss why a more definitive response is not possible or feasible.  So merely saying he/she cannot respond will not suffice.

3.  Then readjudicate this claim in light of this and all other additional evidence.  If this claim continues to be denied, send the Veteran and his representative a Supplemental Statement of the Case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of this claim.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


